 PROCTOR MECHANICAL CORPProctorMechanical CorporationandPlumbers andSteamfitters Local UnionNo. 33,United Asso-ciation of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the UnitedStates and Canada,AFL-CIO. Case 18-CA-92028 April 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSOn 9 January 1986 Administrative Law JudgeWalter J. Alprin issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the Union filed a brief in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, l andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Proctor Me-chanical Corporation, Des Moines, Iowa, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order.IThe Respondent has excepted to some ofthe judge's credibility find-ingsThe Board's established policyisnotto overrule an administrativelaw judge's credibility resolutions unless the clearpreponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and findno basisfor reversingthe findings2We adopt, in the absence of exceptions, the judge's conclusion thatthe Respondent did not violate Sec 8(a)(5) and(1) of the Act byrefusingto provide the information sought in the Union'squestionsNo 4 and No.18 contained in its letter of 25 February 1985 to theRespondentLarry A.Witherell,Esq. and Mary E. Leary, Esq.,for theGeneral Counsel.James Swanger, Esq. (Rogers, Phillips & Swanger),of DesMoines, Iowa, for the Respondent.Connie Howard, Esq. (Robins, Zelle, Larson, and Kaplan),of St Paul, Minnesota, for the Charging Party.DECISIONSTATEMENT OF THE CASEWALTER J.ALPRIN,AdministrativeLaw Judge. Theoriginal charge was filed by Plumbers and SteamfittersLocal Union No. 33,United Association of Journeymenand Apprenticesof thePlumbing and Pipefitting Indus-try of theUnited States and Canada,AFL-CIO (Union201or Charging Party), on 13 May 1985,1 and amended on26 June. The complaint and notice of hearing issued 27June,alleging that ProctorMechanicalCorporation(Proctor or Respondent) failed to comply with theUnion's request for information and thereby violatedSection 8(a)(1) of the National Labor Relations Act byinterferingwith, restraining, and coercing employees inthe exercise of their rights, and violated Section 8(a)(1)and (5) by failing and refusing to bargain collectively ingood faith with the representatives of its employees bynot answering questions relating to whether Proctor hadestablished a nonunion "double-breasted" operation.On the entire record, including my observation of thewitnesses, and after due consideration of the briefs, Imake the followingFINDINGS OF FACTI.JURISDICTION AND BACKGROUNDProctor, an Iowa corporation with an office and placeof business in Des Moines, Iowa, was at all materialtimes a commercial mechanical contractor engaged inthe installation and maintenance of plumbing, heating,and air-conditioning equipment. It is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The Union was at all material times a labor organiza-tion within the meaning of Section 2(5) of the Act, rep-resenting the following employees of Respondent, whichconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.All plumber, steamfitter and pipefitter employeesemployed by Respondent as set forth in and cov-ered by the collective-bargaining agreement effec-tive 1 June 1984, through 31 May 1987, between theCentral Iowa chapter of the Mechanical Contrac-tors'Association of Iowa, Inc., of Des Moines,Iowa and Vicinity and the Union; excluding officeclerical employees, professional employees, guardsand other employees.II. INTRODUCTIONThe complaint alleges that Proctor failed to bargaincollectively with the Union by refusing to furnish infor-mation requested by the Union as to possible "double-breasted" operations by an associated nonunion compa-ny. Respondent disputes that a prima facie case was pre-sented by the General Counsel, alleging that the list ofquestions shown was not that actually received, and thatthe list received was neither relevant nor necessary, andthat if puma facie case was presented, that the informa-tion requested was of a separate and not a double-breast-ed employer which Respondent was neither required norable to obtain or provide.Since at least 1970, Proctor and the Union have had ahistory of collective bargaining, with the most recentcontract being effective for a 3-year period from 1 JuneIAll dates are in 1985 unless otherwise indicated279 NLRB No. 33 202DECISIONS OF NATIONAL LABOR RELATIONS BOARD1984.The Union, through the General Counsel, pro-duced Iowa State Corporate Annual Reports for Proc-tor, showing its officers to have been, from 1980 to 1983,the following:Pres.,Treas.,Director, and Registered Agent-Earl ProctorVice President-Michael ProctorVicePresident-Joseph ProctorVicePres.and Asst. Secty/Treas.-Donald J.DeskinSecretary-William McDonaldEarl Proctor (Earl) is the father of Michael (Mike) andJoseph (Joe).IOTECPlumbing &Heating Company (IOTEC) wasformed at an undisclosed time, with all stock owned byEarl's wife. Its purpose was to bid on so-called MinorityBusinessEnterprise projects, but the record does not dis-closewhether or not it did so. State records, as above,showed that in 1982 and 1983 Earl was president, secre-tary, director, and registered agent, and Joseph was vicepresidentof IOTEC.The Union had first learned of IOTEC in "the late1970s," and its business manager, Raymond Sullivan,telephoned Earl to say he had heard Proctor had anothercompany operating nonunion. Earl admitted this was thecase, but stated that it was legal because IOTEC wouldbe operating outside the geographic territory of theUnion and of the bargaining agreement. Sullivan took noaction, and in fact was out of office at the Union until1983.In early 1984, Sullivan was told by Proctor employeeand unionmember Greg Pohren that Earl asked him todo some work for IOTEC at the Highland Apartments,inAmes, Iowa, within the Union's geographic territory.Sullivan testified that it was only after Pohren had condi-tioned doing this work on union approval that the Unionwas phoned, not by Earl, but by Joe. Sullivan agreed tothe assignment,as being within the "management rights"clause of the contract. Pohren reported to Sullivan thatboth Earl and Michael advised him when and where thework was to be performed, that he directly with theIOTEC project superintendent, and that he saw Proctorequipment, i.e., "GangBoxes," for overnight lockup oftools being used by IOTEC employees.Shortly thereafter, in the spring of 1984, the Union re-ceived a complaint from Jim Carlyle, owner of a unioncontractor, that Proctor had obtained blueprints to bidon a job, but that IOTEC, and not Proctor, had madethe bid with a sharply improved wage competitive bene-fit.Subsequently, the Union learned that Proctor andIOTEC, which had occupied the same office buildingand storage lot/warehouse, moved offices, again to acommon address, with a storage lot and warehouseshared at the old address. Gary Riley, a Proctor truck-driver and union member, informed the Union that Proc-tor and IOTEC shared supplies, employees, and controlover laborrelations;that he was hired in January 1984by Earl, and receivedassignmentsfrom Earl, Joe, andMike; that he delivered materials to both Proctor andIOTEC jobsites; and that he has observed both Proctorand IOTEC employees taking material from the storageyard without recording for which company the materialswere taken.One of Proctor's former employees, John O'Hara, toldthe Union that while employed by Respondent he did es-timating and detailingwork for IOTEC,and was also re-quested by Earl to organize figures on IOTEC's High-land Apartments project. He also reported that he hadseen anIOTEC employee driving a van formerly ownedby Proctor and had been asked by Earl to instruct anIOTEC employee on a proceedure used in the stateplumbing test.During the winter of 1984-1985, Sullivan called Joe tosay he had heard that a Proctor trailer had been seen atan IOTEC jobsite. Joe responded that Proctor wasmerely leasing the tractor to IOTEC.In view of all the above, the Union decided to grievewhat it considered to be the failure of Proctor to applythe terms of the bargaining agreement to the employeesof IOTEC, which it alleged to be "owned, operated,and/or controlled" by Earl Proctor. The bargainingagreement was, with minor modification, the same print-ed agreement which the Union had negotiated with theCentral Iowa Chapter, Mechanical Contractors Associa-tion of Iowa, Inc. (the Association), on behalf of Asso-ciation members and of nonmembers who had designatedtheAssociation as bargaining agent, even though Re-spondent Proctor was neither a member nora designa-tor.The grievance procedure called for notification bythe grieving party to the Union, or to the Association'sexecutive vice president, who were to first attempt set-tlement. Failing settlement the issue would go to a JointGrievance and Arbitration Board and, if necessary,thereafter to binding arbitration, at a shared cost. On 1February Sullivan prepared a grievance letter to DavidSemarad, the Association executive vice president, anddirected his secretary to mail it. It is not disputed that afew days thereafter Semerad phoned Sullivan to reportthat Proctor refused to participate in the grievance be-cause they had nothing whatsoever to do with IOTEC.2III.THE UNFAIR LABOR PRACTICEOn 25 February Sullivan prepared a letter to Earl,stating that the Union was "investigating the extent of[sic]which Union companies in its industry may be oper-ating nonunion. . . . We are aware of a practice amongUnion companies, their officers or other principals, tooperate nonunion companies to perform work that wouldotherwise be done by the Union company." The lettercontinues to specifics, as follows:Your companyis operating such a nonunion compa-ny, known as IOTEC Plumbing and Heating Com-pany. As part of our investigation of this matter, werequire that you supply us with information con-2 Joe testified that Semerad never mentioned the grievance to him, butthis does not dispute that the grievance was filed with and delivered tothe Association, and that Semerad told Sullivan that Proctor refused todiscussitItwould, from the Union's point of view, certainly be moreprobable that Semerad discussed such things with Earl, and not with Joeor Mike Earl, who had firsthand knowledge of conversations with Sulli-van and with Semerad, did not testify rPROCTOR MECHANICAL CORP.cerning your company's relationship with the non-union company.If you are unable to furnishsomeof the informationrequested, please provideall informationthat youcan.Sullivan gave this letter to his secretary for mailing,together with an attachment consisting of the questions.He testified that the following 27 questions, on 2-1/2 anda half pages of letter-sized paper, was that list:INFORMATION TO BE REQUESTED1.Copies of all payroll records for both theunion and non-union company for the precedingfive years, including tax withholding informationfiledwith the state and federal governments.2.Copies of minutes ofmeetingsof the share-holders and boards of directors of both companiesfor the preceding five years.3.A list of the names of all shareholders, togeth-er with the number of shares held, for both compa-nies.4.The financialstatements and annualaudit in-formation for the past three fiscal years for bothcompanies.5.All correspondence, contracts, letters, notes,memoranda, or any other written documents ex-changed between the two companies or any direc-tors, officers, agents or employees of both compa-nies for the preceding five years.6.A list of all officers,agents,managers and em-ployees of both companies, together with theirdates of hire, dates of termination, job classificationsand applicable rates of pay for the preceding fiveyears.7.A list of all banks in which both companiesmaintain accounts, either forsavings,checking orloans, together with the names of personnel author-ized to draw upon or do business with respect tothose accounts.8.A list of names of all officers and directors ofboth companies for the preceding five years.9.A list of all equipment owned or leased byboth companies, together with the date of the pur-chase or lease and the name of the officer, employ-ee or agent signing the purchase or lease agreement.10.What positions in the non-union company areheld by each officer, shareholder, director or othermanagement representative of the Union company?11.State the name of each person who has afunction related to labor relations for both compa-nies.12.What customers of the non-union companyare now or were formerly customers of the unioncompany? State the difference, if any, and type ofbusiness engaged in by the union company and thenon-union company.13.What services, including clerical, administra-tive, bookkeeping,managerial,engineering,estimat-ing or other services are performed for the non-union company by or at the union company?20314.What supervisory functions are performed byemployees at the Union company over employeesof thenon-unioncompany?15.What insurance or other benefits are shared incommonby employees of the union company andemployees of the non-union company.16.What skills do the employees of the non-union company possess that employees of the unioncompany do not possess?17.Please list all former employees of the unioncompany that are now employed by the non-unioncompany together with their titles.18Statewhether the non-union company is amember of the multiemployerbargaining associa-tion.19.Does the non-union company haveseparatecontractorlicenses,bank accounts, books,insurancepolicies and tax returns than the union company?20.Was there any leasing of equipment betweenthe union and non-union companies during the lastyear, and was it done by written agreement? If so,provide copies of all such agreements.21.Was there any interchange of employees inthe field during the last year between the two com-panies?22. Please provide the names of all the customersof both companies in the past three years.23. Provide a list of all jobs performed by bothcompanies during the past three years.24. State the name of the accountant for both theunion and non-union company.25.Provide a list of all real estate owned orleased by both companies for the preceding threeyears. If real estate was sold or acquired in thatperiod of time, please indicate to whom or fromwhom the real estate was sold or leased.26.Copies of all purchase and/or sales agree-ments and contracts, or other documents of sale orlease for vehicles, equipmrnt, or materials betweenthe union and/or the non-union company and ven-dors or lessors of said vehicles, equipment or mate-rials of the preceding five years.27.Copies of invoices for all materials sold toother contractors from both companies for the pre-ceding five years.Respondent admits receipt of the letter, with enclo-sure,but disputes that the above were the contents of theenclosure. Earl, to whom the letter was addressed, didnot testify. Joe testified that he never saw the above listuntil service of the complaint, to which it was appended.He states that the enclosure he received was a documentof 14 pages, containing 78 or 79 two-part questions. Thedocument was not produced at the hearing, and no testi-mony given about the specific questions except that oneinquired whether IOTEC was a member of the Associa-tion.Joe's letter in response to the demand states as follows:Please be advised that Proctor Mechanical Corpora-tion is not among the alleged non-union operationsgenerally referred to in your letter which "may vio- 204DECISIONSOF NATIONAL LABOR RELATIONS BOARDlateprovisions in the collective bargaining agree-ment or the federal labor law." Proctor MechanicalCorporation is in full compliance with the collectivebargaining agreement and the law. I assume that ifyou had any objective factual basis for believing tothe contrary,you would have said so in your letter.While I certainly understand our legal obligation toprovide you with necessary and relevant informa-tion,there is nothing in your letter which indicateswhy the voluminous information requested meetsthese standards.To the contrary, your request isclearly part of a general,industry-wide survey orinvestigation.Accordingly,Irespectfully declineyour invitation to participate.Neither party thereafter contacted the other, and theUnion filedits charge alleging violationof the Act.IV. DISCUSSIONA. GeneralThe issue here is not whether Proctor was engaging ina double-breasted operation through IOTEC,but wheth-er the Union had actual cause for asking relevant ques-tions.As was stated inBohemia,Inc.,272NLRB 1128,1129 (1984):The applicable legal principles are not in disputein this case.It is well established that an employermust provide a union with requested information "ifthere is a probability that such data is relevant andwill be of use to the union in fulfilling its statutoryduties and responsibilities as the employees' exclu-sive bargaining representative" . . . .Informationabout terms and conditions of employment of em-ployees actually represented by a union is presump-tively relevant and necessary and is required to beproduced. . . .Information necessary for processinggrievances under a collective-bargaining agreement, in-cluding that necessary to decide whether to proceedwith a grievance or arbitration,must be provided as itfallswithin the ambit of the parties'duty to bar-gain. . . .However,when a Union's request for informa-tion concerns data about employees or operationsother than those represented by the Union .. .there is no presumption that the imformation is nec-essary and relevant to the Union's representation ofemployees. .. .[T]heUnion'srequest for information was basedsolely on the suspicion of some...employees thatwork had been transferred. . .because of the wagecut there.The Union does not contend,nor doesthe record demonstrate,that it had anyobjective fac-tual basisfor believing such a transfer had occurred.[Emphasis added.]In the matter at hand the Union had a number of fac-tual basis for the belief that the unionized employer wassimultaneously engaged in nonunion operations withinthe geographic scope of the existing bargaining agree-ment.The Union had documentary proof,not mere sus-picions,that Proctor and IOTEC shared officers. It hadEarl's undenied admission in the late 1970s that Proctoroperated the nonunion entity.Ithad the statements byProctor employees Pohren,Riley,and O'Hara that Proc-tor employees were used on IOTEC projects,and thatthey shared offices,equipment,supplies,and bidding in-formation.All of this constituted not suspicion, butactual proof of a double-breasted operation.The Union attempted to implement a grievancethrough the Association pursuant to the terms of the bar-gaining agreement,and it is undenied that the Union wastold Respondent would not participate.With the existing"objective factual basis," the Union had the right to re-quest, and demand,information both as to the unionizedand the nonunionized operation.B. Delivery and Relevancy of QuestionIt is proven that Sullivan's letter,with enclosed ques-tions,was received by Respondent.I do not credit Joe'sbare assertion that the enclosure he received was not thesame one Sullivan gave as being mailed with the letter,in view of Joe's failure to produce the questions he testi-fies he received,or further testimony about their content,and, collaterally,their relevance to the issues of double-breasted operations.3Virtually all of Sullivan's questions relate directly toevidence of the existence, or nonexistence,of the classicdouble-breasted operation.In fact,a number of the ques-tions have received explicit Board approval in similarcases.4Two questions,however,Ifind not relevant to theissue of double-breasted operations.The first is question18, about the nonunion company's membership in a tradeassociationwhich acts as bargaining agreement negotia-tor for its members. In addition,financial statements andaudit information,as in question 4, do not deal with theissue involved.C. Respondent's Other DefensesRespondent attempts to raise a number of other de-fenses-that the Charging Party did not take earlier, al-ternative,or additional actions;that certain reasons exist-ed at periods of time for individuals holding office in thetwo corporations at the same time;that labor performedby employees of one company for the other companywas in fact billed(and presumably paid) between thecorporations;that records,supplies,inventories, and soforthwere separately maintained,and if cross-utilizedwere properly accounted for; that Proctor's performanceof office work for IOTEC was done pursuant to an oralcontract later reduced to writing;etc.However, the ex-istence or nonexistence of double-breasted operations isnot here in issue.The sole issues here are whether theUnion had a reasonable belief that such operations were9 Joe's testimony that one question was the same as Sullivan's question18, regarding IOTEC's membership in the Association,and that the ques-tionswere each of two parts paralleling most of Sullivan's questionsabout both union and nonunion companies,reinforces my belief that therewas only one list of questions*Walter N Yoder &Sons, 270 NLRB 652, 655(1984),and cases citedtherein PROCTOR MECHANICAL CORP.being conducted, and whether the questions it propound-ed were relevant thereto. I have found in the affirmativeon both those issues, and the purported defenses raisedabove will not relieve Respondent from responding tothe questions, with the two exceptions above noted.On the basis of the above, and the record as a whole, Ifind that there is asubstantialprobability that the infor-mationwhich the Union requested from Respondentwill,with the exception of questions 4 and 18, be rele-vant and of use to the Union in fulfilling its statutory re-sponsibility in representing the employees in the appro-priate unit,and in administering and enforcing its collec-tive-bargainingcontractwithRespondent, and that,therefore, by refusing and failing to provide to the Unionthe information requested the Respondent violated Sec-tion 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following bargainingunit is a unitappropriatefor collective bargaining within the meaning of Section9(a) of the Act:All plumber, steamfitter and pipefitter employeesemployed by Respondent as set forth in and cov-ered by the collectivebargainingagreement effec-tive June 1, 1984, through May 31, 1987, betweenthe Central Iowa Chapter of the Mechanical Con-tractorsAssociation of Iowa, Inc., of Des Moines,Iowa and Vicinity and the Union; excluding officeclerical employees, professional employees, guardsand all other employees.4.At alltimes materialto this proceeding, the Unionwas and continues to be the exclusive representative ofthe employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.5.Respondent, by failing and refusing to give theUnion, in writing, the information requested in theUnion's letter, with attachment, dated 25 February 1985,with reference to Respondent's relationships and dealingswith IOTEC Plumbing and Heating Company, violatedSection 8(a)(5) and (1) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(5) and (1) of the Act, it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edss If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec 102 48 of the Rules, be adopted by theORDER205The Respondent, ProctorMechanicalCorporation,Des Moines, Iowa, its officers,agents,successors, and as-signs, shall1.Cease and desist from(a) Refusing to bargain collectively with Plumbers andSteamfitters Local Union No. 33, United Association ofJourneymen and Apprentices of the Plumbing and Pipe-fitting Industry of the United States and Canada, AFL-CIO, as the exclusive bargaining agent of the employeesin the following appropriate bargainingunit,by refusingto furnish the Union the information requested by itemsIthrough 3, 5 through 17, and 19 through 27 of theUnion's letter, with attachment, dated 12 February 1985:All plumber, steamfitter and pipefitter employeesemployed by Respondent as set forth in and cov-ered by the collectivebargainingagreement effec-tive June 1, 1984, through May 31, 1987, betweenthe Central Iowa Chapter of the Mechanical Con-tractorsAssociation of Iowa, Inc., of Des Moines,Iowa and Vicinity and the Union; excluding officeclerical employees, professional employees, guardsand all other employees.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, furnish to the Union in writing the in-formation requested by items 1 through 3, 5 through 17,and 19 through 27 of the Union's letter, with attachment,dated 12 February 1985.(b) Post at its office and other facilities at Des Moines,Iowa, copies of the attached notice marked "Appen-dix."6Copies of the notice, on forms provided by theRegional Director for Region 18, after being signed bytheRespondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.Board and all objections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a judgment of a United States court ofappeals, thewordsin the notice reading "Postedby Order ofthe Nation-alLabor Relations Board"shall read "Posted Pursuant to a Judgment ofthe UnitedStatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board " 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain collectively withPlumbers and Steamfitters Local UnionNo. 33,UnitedAssociationof Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United Statesand Canada,AFL-CIO, asthe exclusive bargaining rep-resentative of our employees in the following appropriateunit,by refusing to furnish the Union items 1 through 3,5 through 17, and 19 through 27 requested in its letter,with attachment, of 12 February 1985:All plumber,steamfitter and pipefitter employeesemployed by Respondent as set forth in and cov-ered by the collective bargaining agreement effec-tive June 1,1984,through May 31, 1987,betweenthe Central Iowa Chapter of the Mechanical Con-tractorsAssociation of Iowa,Inc., of Des Moines,Iowa and Vicinity and the Union;excluding officeclerical employees,professional employees, guardsand all other employees.WE WILL NOT in any like or related manner interferewith,restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL,on request,furnish the Union the informa-tion requested in its letter,with attachment,of 12 Febru-ary 1985 that is relevant and necessary to its role as theexclusive bargaining representative of our employees inthe bargaining unit.PROCTOR MECHANICAL CORPORATION